                                            Case 5:20-cv-09288-NC Document 7 Filed 12/23/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7     JOHN S BARTH,                                        Case No. 5:20-cv-09288-NC (EJD)
                                   8                     Plaintiff,                           ORDER DENYING MOTION TO
                                                  v.                                          SEAL; DISMISSING ACTION FOR
                                   9                                                          IMPROPER VENUE
                                         MABRY CARLTON RANCH, INC, et al.,
                                  10                                                          Re: Dkt. No. 3
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Pro se Plaintiff has submitted a request to file under seal (1) a 68-page complaint asserting

                                  14   claims for racketeering against numerous defendants, including public officials; and (2) 56 pages

                                  15   of exhibits. Dkt. No. 3. Plaintiff asserts that sealing is required by the FBI and IRS and to prevent

                                  16   Defendants from destroying evidence or moving assets out of the country. Plaintiff also asserts

                                  17   that sealing is appropriate because some of his claims involve violations of the False Claims Act.

                                  18   If the motion to seal is not granted, Plaintiff requests a refund of his filing fee and return of his

                                  19   documents.

                                  20           Having reviewed Plaintiff’s submissions, the Court finds that Plaintiff has not established

                                  21   that the materials are sealable under the Local Rules or the False Claims Act. Moreover, the Court

                                  22   finds that venue is improper in this district. Plaintiff’s claims relate to property in Florida and

                                  23   conduct that took place in Florida, and therefore venue is improper under 28 U.S.C. § 1391(b).

                                  24   Plaintiff’s suit should have been brought in the Middle District of Florida, notwithstanding

                                  25   Plaintiff’s assertion that the courts are corrupt. See Barth v. Mabry Carlton Ranch Inc., 2020 WL

                                  26   5989206 (D. Or. Oct. 8, 2020); Barth v. Mabry Carlton Ranch, Inc., 2020 WL 2840238 (D.

                                  27   Hawai’i June 1, 2020).

                                  28   Case No.: 5:20-cv-09288-NC
                                       ORDER DENYING MOTION TO SEAL; DISMISSING ACTION FOR IMPROPER VENUE
                                                                         1
                                            Case 5:20-cv-09288-NC Document 7 Filed 12/23/20 Page 2 of 2




                                   1          Plaintiff asserts that venue is proper “under 18 USC section 1965(a) in any district which a

                                   2   defendant ‘resides, is found, has an agent, or transacts his affairs’ or under local rules, where acts

                                   3   have had ‘significant effects in California.” Compl. at iii. Plaintiff, however, has not shown that

                                   4   Defendants reside, are found in, have agents, or transact affairs in California. Nor has Plaintiff

                                   5   cited to a Local Rule that would allow for venue in California. Instead, Plaintiff asserts that

                                   6   California residents have or will pay an estimated $3,502,800 to Defendants as a result of the

                                   7   alleged crimes. Plaintiff’s theory is that Defendants’ theft of $120 million resulted in bond

                                   8   interest paid by taxes on property, including that of non-residents from whom $25.2 million was

                                   9   taken. Because Californians are 13.9% of the U.S. population, Plaintiff estimates that Californians

                                  10   will pay 13.9% of the $25.2 million. These allegations, however, lack a sufficient factual basis

                                  11   and are too speculative.

                                  12          Plaintiff’s motion to seal is DENIED. The case is ordered dismissed for improper venue
Northern District of California
 United States District Court




                                  13   pursuant to 28 U.S.C. § 1406(a) rather than transferred because Plaintiff does not wish to pursue

                                  14   his claims in the Middle District of Florida. The Clerk shall close the file.

                                  15

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: December 23, 2020

                                  19                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                  20                                                     United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 5:20-cv-09288-NC
                                       ORDER DENYING MOTION TO SEAL; DISMISSING ACTION FOR IMPROPER VENUE
                                                                         2
